
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1637
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify appeal time limits in civil
		  actions to which United States officers or employees are
		  parties.
	
	
		1.Short titleThis Act may be cited as the
			 Appeal Time Clarification Act of
			 2011.
		2.FindingsCongress finds that—
			(1)section 2107 of title 28, United States
			 Code, and rule 4 of the Federal Rules of Appellate Procedure provide that the
			 time to appeal for most civil actions is 30 days, but that the appeal time for
			 all parties is 60 days when the parties in the civil action include the United
			 States, a United States officer, or a United States agency;
			(2)the 60-day period should apply if one of
			 the parties is—
				(A)the United States;
				(B)a United States agency;
				(C)a United States officer or employee sued in
			 an official capacity; or
				(D)a current or former United States officer
			 or employee sued in an individual capacity for an act or omission occurring in
			 connection with duties performed on behalf of the United States;
				(3)section 2107 of title 28, United States
			 Code, and rule 4 of the Federal Rules of Appellate Procedure (as amended to
			 take effect on December 1, 2011, in accordance with section 2074 of that title)
			 should uniformly apply the 60-day period to those civil actions relating to a
			 Federal officer or employee sued in an individual capacity for an act or
			 omission occurring in connection with Federal duties;
			(4)the civil actions to which the 60-day
			 periods should apply include all civil actions in which a legal officer of the
			 United States represents the relevant officer or employee when the judgment or
			 order is entered or in which the United States files the appeal for that
			 officer or employee; and
			(5)the application of the 60-day period in
			 section 2107 of title 28, United States Code, and rule 4 of the Federal Rules
			 of Appellate Procedure—
				(A)is not limited to civil actions in which
			 representation of the United States is provided by the Department of Justice;
			 and
				(B)includes all civil actions in which the
			 representation of the United States is provided by a Federal legal officer
			 acting in an official capacity, such as civil actions in which a Member,
			 officer, or employee of the Senate or the House of Representatives is
			 represented by the Office of Senate Legal Counsel or the Office of General
			 Counsel of the House of Representatives.
				3.Time for appeals to court of
			 appealsSection 2107 of title
			 28, United States Code, is amended by striking subsection (b) and inserting the
			 following:
			
				(b)In any such action, suit, or proceeding,
				the time as to all parties shall be 60 days from such entry if one of the
				parties is—
					(1)the United States;
					(2)a United States agency;
					(3)a United States officer or employee sued in
				an official capacity; or
					(4)a current or former United States officer
				or employee sued in an individual capacity for an act or omission occurring in
				connection with duties performed on behalf of the United States, including all
				instances in which the United States represents that officer or employee when
				the judgment, order, or decree is entered or files the appeal for that officer
				or
				employee.
					.
		4.Effective
			 dateThe amendment made by
			 this Act shall take effect on December 1, 2011.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
